      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 1 of 40. PageID #: 112



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 UNITED STATES OF AMERICA,                          )    CASE NO.: 5:19CR66
                                                    )
                Plaintiff,                          )    JUDGE SOLOMON OLIVER, JR.
                                                    )
        v.                                          )
                                                    )
 DAVID A. NESTOR,                                   )    UNITED STATES' SENTENCING
                                                    )    MEMORANDUM
                Defendant.                          )    (Redacted)


       The United States of America, by its counsel, Justin E. Herdman, United States Attorney,

and Carol M. Skutnik, Assistant United States Attorney, respectfully submits this memorandum

setting forth the United States’ position regarding the sentencing for Defendant David A. Nestor.

For the reasons set forth below and those to be articulated at the sentencing hearing, the United

States submits that a Guidelines sentence is appropriate in this case.


                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Carol M. Skutnik
                                                        Carol M. Skutnik (OH: 0059704)
                                                        Assistant U.S. Attorney
                                                        Suite 400, U.S. Courthouse
                                                        801 West Superior Avenue
                                                        Cleveland, Ohio 44113–1852
                                                        Tel. No. (216) 622-3785
                                                        E-mail: carol.skutnik@usdoj.gov
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 2 of 40. PageID #: 113



I.     FACTUAL BACKGROUND

       To support its sentencing position, the United States offers the following summary of

Defendant Nestor’s conduct. The United States also refers the Court to the description included

in the Presentence Investigation Report (“PSR”). (R. 17: PSR, PageID 59-61).

       A.      NESTOR ENGAGES IN OFFENSIVE CHATS WITH AN UNDERCOVER
               OFFICER AND DISTRIBUTES CHILD PORNOGRAPHY

       On October 30, 2018, New York State Investigator Gregory Schmitter (hereafter “UC”)

was acting in an undercover capacity on a dating website known as Meet24. Meet24 is known to

the New York State Police and other law enforcement agencies as a forum where people often

trade child pornography. The UC was located in Waterloo, New York and had posted a profile

on Meet24 identifying the UC as a 13 year old female residing in the Rochester, New York area.

       That same day, Nestor responded to the profile identified as a thirteen year old girl.

Nester used the username “vampyre790,” and claimed he was 22 years old (he was actually 39 at

the time) and living in Navarre, Ohio. The UC responded to Nestor in a UC capacity portraying

himself as a 35 year old male with a 9 year old niece. Below are the chat conversations that took

place between UC and Nestor between October 30, 2018, and December 10, 2018:

DN: Hi there. How r u doing?

UC: Good man.                   …what are you into

DN: young girls and

UC: Nice you active?

DN: Not anymore w em.                            . trying to find a girl w a preteen that she

plays w also

UC: dam that sucks bro. How old were they??

DN:


                                                2
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 3 of 40. PageID #: 114



UC: Damn. To bad they are gone. My              Shes hot bro

DN: (sent image of two clothed young females)

DN: that was them

UC: Damn how old is she in the glasses

DN:

UC: Getting older

DN: Yep. And getting curves 2

UC: I like em before the curves lol

DN: Yeah me 2. what’s ur niece look like?

UC: (sent image of clothed adult male and juvenile female with faces concealed)

UC: No face shots…obviously

DN: Damn she looks cute. bet she has cute ass

UC: Sweet sweet ass

DN: I bet. Wish I could have a night w her

UC: If you were close by we could probably set something up but looks like you are far out

there…

DN: Yeah I’m in Ohio

UC: We are in NY by rochester…

DN: nice

UC: If you ever make it around here…lol

DN: lol right. how do u keep her quiet so she doesn’t tell her parents?

UC:                                                      . So shes gone most of the time. She

knows its our secret or she cant live w me anymore or see her mom any more



                                               3
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 4 of 40. PageID #: 115



DN: Oh very well played. u ever have her join u and ur gf when u have one?

DN: (Image sent depicting two prepubescent females sitting on chair. A male is standing

beside the chair and is ejaculating on the prepubescent females. The female in the blue

shirt has her finger inserted into the vagina of the partially clothed female in the pink shirt.

________________________

UC: Bored as hell. Wish I could find someone around here into the same stuff you know…so

many fakes on here that jsut wanna rp or some stupid stuff

DN: Yeah ik. I have 1 girl near me that plays w her son, he is 4, that I’m trying to hook up

w. she wants me to try and rape/fuck her niece

UC: No way. You should get all over that. Got pics??

DN: I’m trying to but she is very sick right now.

UC: Lame

DN: image

DN: image

DN: image

DN: image\

DN: That’s her. I can’t find the pic of her son

UC: Not bad

DN: lil bigger than I;m used to But I wanna help her son play w her and me also

UC: Nice. Shoud send me pics

DN: if I get chance I will

UC: Aight

DN: where’s ur        ?



                                               4
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 5 of 40. PageID #: 116



UC: IDK                     picker her up from school…probably be home soon I guess

DN: Damn that sux. How often u get to play with her?

UC: Usually I don once or twice a week. Try not to get carried away you know. She gets hurt

down there and goes to school and someone notices im screwed

DN: Yeah that’s very true

DN: do you know of any other sites w ppl similar interests?

UC: Use to use kik but they shut everything down its so annoying…you?

__________________________

DN: https://cloud.mail.ru/public/

(This link containing child pornography was shared on 11/3/2018)

DN: take a look at these see if you like

UC: K Im not going to get a virus or something am i

DN: No. It’s in Russian but vids r nice

UC: Nice Ill check it out

DN: k

UC: Keeps freezing up when I try

DN: Damn wonder why

UC: Idk my phone sucks…feel free to send it on here. but Ill keep trying

DN: there r like 100s of vids in that link

UC: Damn

DN: Yeah and a lot of em very young 2

UC: Wtf I cant get it to work. Do I need a password of something??

DN: No just copy and paste into search bar.



                                                5
          Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 6 of 40. PageID #: 117



DN: www.dropbox.com/sh/

(This link containing child pornography was shared on 11/3/2018)

DN: https://c loud.mail.ru/public/

DN: cloud.mail.ru/public/

(This link containing child pornography was shared with UC on 11/3/2018)

DN: try tge last one see it works any better

UC: That drop box one worked bro/ Looked at some this am. Good stuff

DN: cool. glad it worked

DN: (Image sent depicting prepubescent female on her hands and kness wearing a pink

shirt with her jean and underwear pulled down exposing her buttocks and vagina.)

(This image was sent on 11/5/2018)

DN: www.dropbox.com/sh/

(This link containing child pornography was shared on 11/5/2018)

DN:

https://www.dropbox.com/sh/

DN:

https://www.dropbox.com/sh/

(These links containing child pornography were shared with UC on 11/5/2018)

UC: more good stuff???

DN: Yes.

UC: Ill check it in a bit. Thanks bro? If you ever get out this way I owe you a freebie with

      .

_____________________________



                                                 6
Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 7 of 40. PageID #: 118
        Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 8 of 40. PageID #: 119



results also revealed the IMEI number for the device and that the IP address used to access the

account was 174.255.16.135 and it belonged to Verizon Wireless. The records also revealed

Nestor had logged into his “vampyre790” account 251 times between the dates of October 15,

2018 and November 2, 2018.1

         A subpoena was served on Verizon Wireless for the IMEI number and Inv. Schmitter

learned that telephone number 989-       -      was associated with the device utilized on the

Meet24 account. The device was identified as a Tracfone Wireless cell phone. Subpoena results

received from Tracfone Wireless, Inc. did not include subscriber information but listed the email

address of Dnestor7980@           .com. Further investigation into a second email address

“vampyre7969@           .com” revealed the email address was also associated with David Nestor.

         The initial investigation into David Nestor indicated he lived in the State of Florida.

However, Investigator Schmitter learned from geolocation software that Schmitter was likely

located in Navarre, Ohio. On January 8, 2019, Investigator Schmitter contacted FBI TFO Bryan

Allen and requested assistance in locating David Nestor. An FBI Operations Specialist was able

to locate a female in the Navarre, Ohio area who previously shared an address with Nestor in

Florida.

         TFO Allen then contacted the Navarre, Ohio Police Department and requested a records

check to determine if Nestor had been contacted by Navarre Police and if an address had been

obtained. Detective Jason Fisher of the Navarre Police Department provided TFO Allen with a

police report that indicated Nestor was contacted by police on November 28, 2018 and provided

the address of      Bender,         , Navarre, Ohio. On January 11, 2019, TFO Allen spoke with




1
    See Attachment A

                                                   8
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 9 of 40. PageID #: 120



the manager of the property and learned that he had been living at that residence for the past 6

months with his uncle and either mother or grandmother.

       C.      EXECUTION OF THE SEARCH WARRANT

       On January 22, 2019, the FBI executed a federal search warrant at        Bender Street NE,

Navarre, Ohio, in the Northern District of Ohio. The agents seized a Samsung cellphone from

Nestor’s bed located in the living room.




       D.      NESTOR’S INTERVIEW

       Nestor admitted to TFO Allen that he used the mobile application Meet24 to

communicate with a man in Rochester, NY about his niece and also about having sexual activity

with a 9 year-old female. Nestor also stated he chatted with a subject in the New York area and

spoke of having access to a 4 year old in the               area. Nestor further admitted that he

claimed he was active with a 13 year old female,                                             in



                                                 9
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 10 of 40. PageID #: 121



Florida. Nestor admitted to chatting with others about “child sex fantasy stuff” and told agents

that this talk was pure fantasy and he had never had physical contact with a juvenile.

       Nestor admitted to using the Meet24 app to access other individuals with interests in

child pornography. He stated the people he chatted with on the app were into child pornography

and shared child pornography with others through Dropbox links. Nestor admitted to sending

Dropbox and cloud links to the subject in New York that contained child pornography. He also

stated that other child pornography was located on his cell phone.

       E.      THE FORENSIC REVIEW OF NESTOR’S CELLPHONE

       TFO Bryan Allen forensically examined Nestor’s Samsung cellphone and recovered a

total of 820 files that depicted child pornography, including 14 videos and 806 images. The files

included images of infants and toddlers, as well as minors subjected to bondage, sadomasochistic

behavior, oral sex, vaginal intercourse, masturbation, and the lascivious exhibition of the genital

area. These included the following representative images:

               Image ID Number: 198-0
               Description: The image depicts a prepubescent female engaging in oral to genital
               intercourse with a male subject.

               Image ID Number: 211-0
               Description: The image depicts an infant child engaged in oral to genital
               intercourse with a male subject.

               Image ID Number: 219-0
               Description: The image depicts a partially nude prepubescent female inserting her
               finger into her vagina.

               Image ID Number: 284-0
               Description: The image depicts a nude prepubescent female wearing a mask with
               her wrists bound engaging in oral to genital intercourse with a male subject.


               Image ID Number: 4782-0
               Description: The video depicts a male subject vaginally raping a nude toddler
               female. (The video is 1m 25s in length)


                                                10
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 11 of 40. PageID #: 122



II.    APPLICABLE LEGAL STANDARDS

       A.      LEGAL PRECEDENT FOR GUIDELINE SENTENCE

       The United States requests a guideline sentence in this case consistent with the law and

research highlighting the danger posed by child pornography offenders. Numerous courts have

emphatically expressed the wretched consequences of child pornography. In United States v.

Goff, 501 F.3d 250, 258-59 (3rd Cir. 2007), the Third Circuit noted:

       Children are exploited, molested, and raped for the prurient pleasure of [defendant]
       and others who support suppliers of child pornography. These small victims may
       rank as anyone else in [defendant]’s mind, but they do indeed exist outside his
       mind. Their injuries and the taking of their innocence are far too real. There is
       nothing casual or theoretical about the scars they will bear from being abused for
       [defendant]’s advantage.

The defendant in United States v. MacEwan, 445 F.3d 237, 249-50 (3rd Cir. 2006), tried to

downplay his receipt of child pornography by claiming that he was not a violent offender or a

trafficker of guns or drugs. The Third Circuit was not persuaded, reasoning as follows:

       Congress found that where children are used in its production, child pornography
       permanently records the victim’s abuse, and its continued existence causes the child
       victims of sexual abuse continuing harm by haunting those children in future years.
       Moreover, Congress found little distinction in the harm caused by a pedophile, be
       he a distributor or mere consumer in child pornography, because the mere existence
       of and traffic in child pornographic images creates the potential for many types of
       harm in the community and presents a clear and present danger to all children.
       Furthermore, it inflames the desires of . . . pedophiles . . . who prey on children,
       thereby increasing the creation of and distribution of child pornography and the
       sexual abuse and exploitation of actual children who are victimized as a result of
       the existence and use of these materials.

Id. (citations omitted); see also United States v. Duhon, 440 F.3d 711, 718-20 (5th Cir. 2006);

United States v. Yuknavich, 419 F.3d 1302, 1310 (11th Cir. 2005); United States v.

Grosenheider, 200 F.3d 321, 332-34 (5th Cir. 2000).

       The Court in United States v. Cunningham, 680 F. Supp. 2d 844, 847 (N.D. Ohio 2010),

affirmed 669 F.3d 723 (6th Cir. 2012), imposed a guideline sentence on a child pornography


                                                11
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 12 of 40. PageID #: 123



defendant. In denying the defendant's challenge to the legitimacy of the child pornography

guideline, the same one that applies to Nestor, the court reasoned:

       There can be no keener revelation of a society's soul than the way in which it treats
       its children. Given the current statistics surrounding child pornography, we are
       living in a country that is losing its soul.

       Child pornography is a vile, heinous crime. Mention the term to your average
       American and he responds with immediate disgust and a sense of unease. However,
       once it enters the legal system, child pornography undergoes sterilization. The
       sterilization goes far beyond properly removing emotion from sentencing decisions.
       Images are described in the most clinical sense. Victims all too often remain
       nameless. The only emotions on display are those of defendants, sorry that their
       actions were discovered by law enforcement.

       In United States v. Norris, 159 F.3d 926, 929-30 (5th Cir. 1998), cert. denied, 526 U.S.

1010 (1999), the defendant claimed that children depicted in child pornography are not

victimized by receipt. Rather, the defendant claimed that the victimization occurred solely when

the child pornography was produced. Id. The Fifth Circuit thoroughly repudiated that argument

as follows:

       Norris takes an unrealistically narrow view of the scope of harms experienced by
       the child victims of the child pornography industry. Unfortunately, the
       victimization of the children involved does not end when the pornographer’s
       camera is put away. The consumer, or end recipient, of pornographic materials
       may be considered to be causing the children depicted in these materials to suffer
       as a result of his actions in at least three ways.

       First, the simple fact that the images have been disseminated perpetuates the abuse
       initiated by the producer of the materials. [T]he materials produced are a permanent
       record of the children’s participation and the harm to the child is exacerbated by
       their circulation. . . . The consumer who merely or passively receives or possesses
       child pornography directly contributes to this continuing victimization.

       Second, the mere existence of child pornography represents an invasion of the
       privacy of the child depicted. Both the Supreme Court and Congress have explicitly
       acknowledged that the child victims of child pornography are directly harmed by
       this despicable intrusion on the lives of the young and the innocent . . . The recipient
       of child pornography obviously perpetuates the existence of the images received,
       and therefore the recipient may be considered to be invading the privacy of the
       children depicted, directly victimizing these children.

                                                 12
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 13 of 40. PageID #: 124




       Third, the consumer of child pornography instigates the original production of child
       pornography by providing an economic motive for creating and distributing the
       materials. As Congress put it in explicit factual findings:

                      [T]he existence of and traffic in child pornographic images . . .
                      inflames the desires of child molesters, pedophiles and child
                      pornographers, thereby increasing the creation and distribution of
                      child pornography and the sexual abuse and exploitation of actual
                      children who are victimized as a result of the existence and use of
                      these materials.

       Plainly, Congress has described a chicken-and-egg scenario in which it would be
       impossible to determine whether child pornographers or consumers of child
       pornography were initially responsible for the creation of the child pornography
       industry. The underlying point, however, is that there is no sense in distinguishing,
       as Norris has done, between the producers and consumers of child pornography.
       Neither could exist without the other. The consumers of child pornography
       therefore victimize the children depicted in child pornography by enabling and
       supporting the continued production of child pornography, which entails
       continuous direct abuse and victimization of child subjects.

Norris, 159 F.3d at 929-31 (emphasis in original) (citations omitted).

       A.      THE STABENOW MYTHOLOGY AND THE SENTENCING COMMISSION
               REPORT

       Nestor concedes that Guidelines calculations in the PSR are correct but attempts to

discredit the child pornography guidelines overall. The attacks advanced by Nestor are not new

and stem from a memo prepared in 2008 by Troy Stabenow, an Assistant Federal Public

Defender from the Western District of Missouri, called Deconstructing the Myth of Careful

Study: A Primer on the Flawed Progression of the Child Pornography Guidelines. Essentially,

Stabenow opined that § 2G2.2 was based on emotional fears rather than empirical study, and

thus resulted in every offender receiving the statutory maximum sentence. Central to his thesis

was the notion that child pornography offenders are not as dangerous as Congress thinks.




                                                13
        Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 14 of 40. PageID #: 125



          Shortly thereafter, a district court in Wisconsin glommed onto the opinion piece, lifting

whole sections in support of a variance.2 Very quickly, additional courts latched on to the

opinion piece, using it to support their “policy disagreements” with the § 2G2.2 guideline.3

Other courts, however, have since scrutinized the Stabenow argument, and found it failing in

many respects.

          For example, the Court, recognizing that there is no dispute that certain enhancements

apply in nearly every child pornography case, still rejected the a priori assertion that “frequency

of application” equates to “lack of utility.”4 Indeed, the Court observed “the frequency of the

enhancements was expressly acknowledged by the Commission when it set the base offense

levels for these offenses.”5 Moreover, the court expressly rejected the “frequency of

application” as a negation of the § 2G2.2 guideline by noting that an opposite conclusion should

be drawn instead: “[T]he fact that more than fifty percent of offenders have over 300 images and

that over sixty-percent have sadistic and masochistic images supports a conclusion that even

more harsh sentences are required for deterrence.”6 The court handily exposed another central

flaw in the Stabenow argument:

                 The assertion that sentences should be reduced because it is easy to
                 accumulate a large number of pictures quickly also rings hollow.
                 The Court does not dispute that it is very likely that a defendant


2
 United States v. Hanson, 561 F. Supp. 2d 1004, 1005 (E.D. Wis. 2008). Interestingly, Hanson
engaged in conduct that the United States Sentencing Commission has since determined should
be considered as aggravating (discussed below), such as active communication with other
offenders.
3
 See United States v. Grober, 595 F. Supp. 2d 382, 394 (D.N.J. 2008) aff'd, 624 F.3d 592 (3d
Cir. 2010) (listing decisions that used the research in Stabenow's post).
4
    United States v. Cunningham, 680 F.Supp.2d 844, 851–853 (N.D. Ohio 2010).
5
    Id. at 851-852.
6
    Id. at 852-853.

                                                  14
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 15 of 40. PageID #: 126



               could acquire more than 600 images with just a few mouse clicks
               and several emails. But that number of images is not collected by
               accident. Instead, those images are sought out by a troubled mind,
               from like-minded individuals. Thus, a defendant makes a cognitive
               choice to seek out that level of images. Moreover, the Court has
               never before seen an argument that because a crime is easy to
               commit, it should be punished less severely. Robbery is certainly
               simplified from the criminal's perspective by the use of a firearm
               and the choice of a feeble, elderly victim. The Guidelines,
               however, do not lessen punishment because the crime was easier to
               commit. In fact, seeking out a vulnerable victim leads to a 2–level
               enhancement under the Guidelines. U.S.S.G. § 3A1.1(b)(1). This
               Court, therefore, will not alter its sentence simply because
               accessing and growing a database of child pornography has
               become easier as technology has advanced.7

       After opinions such as the above, the Stabenow opinion piece has been largely replaced

by the United States Sentencing Commission’s 2012 “Report to Congress: Federal Child

Pornography Offenses” (hereinafter, The Report).8 The argument remains largely the same: the

§ 2G2.2 guideline should be abandoned because every offender gets every specific offense

characteristic (“SOC”), such that § 2G2.2 fails to meaningfully distinguish between dissimilar

offenders with every offender receiving a sentence that is too harsh. This argument is also

advanced by Nestor in his sentencing memorandum.

       To be certain, the Report does not counsel that courts abandon the § 2G2.2 guideline in

its entirety, or even to disregard certain SOCs within the guideline. Nor does the Report identify




7
 United States v. Cunningham, 680 F.Supp.2d at 851–53 (emphasis in original); see also United
States v. Johnson, 765 F. Supp. 2d 779, 782 (E.D. Tex. 2010) (“Gratuitous attacks on the
Guidelines or Congress by a defendant for ‘policy reasons’ add nothing to the analysis of a
particular case, or to the law in general. Claiming that there is a disparity between the Guidelines
sentence for a first-time offender who has visually raped numerous children and one who has
possessed illegal drugs ignores congressional intent to ‘avoid unwarranted sentence disparities
among defendants ... guilty of similar conduct.’”).
8
  The Report is available online at: http://www.ussc.gov/news/congressional-testimony-and-
reports/sex-offense-topics/report-congress-federal-child-pornography-offenses

                                                 15
        Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 16 of 40. PageID #: 127



so-called “empirical defects” within the guideline. The Report does confirm, however, that there

is widespread and growing sentencing disparity in § 2G2.2 cases.9 Further, the Report observed

that “no offender or offense characteristics appeared to account for these practices in most

cases.”10 To put another way, district courts have failed to explain why they vary downward

and what factors distinguished one offender from another, leaving the USSC to simply guess at

ways to improve the guideline.

          Even so, the Report does recommend the following amendments to § 2G2.2:

                   The Commission believes that the following three categories of
                   offender behavior encompass the primary factors that should be
                   considered in imposing sentences in §2G2.2 cases:

                   1) the content of an offender’s child pornography collection and
                   the nature of an offender’s collecting behavior (in terms of volume,
                   the types of sexual conduct depicted in the images, the ages of the
                   victims depicted, and the extent to which an offender has
                   organized, maintained, and protected his collection over time,
                   including through the use of sophisticated technology);

                   2) the degree of an offender’s engagement with other offenders —
                   in particular, in an Internet “community” devoted to child
                   pornography and child sexual exploitation; and

                   3) whether an offender has a history of engaging in sexually
                   abusive, exploitative, or predatory conduct in addition to his child
                   pornography offense.11

          To be clear, the Commission still found value in many of the current SOCs , as reflected

in the first category. The Commission observed, “the current scheme places insufficient

emphases on other relevant aspects of collecting behavior as well as on offenders’ involvement




9
    The Report, Chapter 12, p.317.
10
     Id. at 318.
11
     Id. at 320.

                                                    16
           Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 17 of 40. PageID #: 128



in child pornography communities and their sexual dangerousness.”12 The Commission

specifically referenced the current SOC for number of images as outdated, but still maintained

the volume of images was an important factor. Importantly, the Commission observed “[a]t the

same time, [the guideline] results in unduly lenient ranges for other offenders who engaged in

aggravated collecting behaviors not currently addressed in the guideline, who were involved in

child pornography communities…”13 Put another way, the Commission observed that district

courts fail to adequately account for aggravating factors.

            To be clear, the 2012 Report neither counsels nor encourages this Court or any other to

abandon the § 2G2.2 guideline. Indeed, the guideline remains the starting point for fashioning a

sentence that avoids unwarranted sentencing disparities.14 To the extent that the Report

addresses limitations of the § 2G2.2 guideline, it also speaks to the district courts’ failures to

adequately identify and consider aggravating conduct that is not captured in the guideline.

            For instance, in this case, the defendant “engaged with other offenders in an Internet

“community” devoted to child pornography and child sexual exploitation, resonating with the

Report’s second proposed amendment. Nestor was in a “dating” application specifically looking

for other individuals interested in child pornography. Therefore, the findings in the Report are

not favorable to Nestor.

            To the extent the defense will argue that certain SOCs are inherent to the crime, the

Government responds that SOCs are not inherent to the crime, but instead track more closely to

investigative strategies. Given the limitations or resources (stretched ever thinner by the



12
     Id. at 321.
13
     Id.
14
     Gall v. United States, 552 U.S. 38, 49 (2007).

                                                    17
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 18 of 40. PageID #: 129



increasingly routine appearance of exceedingly large computer storage for analysis),

investigations have tended to focus on certain types of offenders, i.e., the worst of the worst. The

reason for that focus is simple: it tends to reveal the most dangerous offenders, allowing law

enforcement to interrupt or prevent the ongoing abuse of children. In this case, the investigative

strategy revealed an offender trading child pornography with other sex offenders in an app

frequently devoted to the exploitation of children.

               While it is absolutely true that the § 2G2.2 guideline is higher than
               it was in the 1990s, both Congress and the courts have access to
               more and better information about child pornography offenders. In
               fact, recent research published in the Journal of Sexual Aggression
               demonstrates that Congress’s so-called “meddling” in § 2G2.2 was
               justified:

               Crimes involving the possession, distribution, or manufacture of
               child pornography constitute violations of specific laws pertaining
               to the receipt and transmission of child abuse/exploitation images,
               and as a result there is a tendency for some individuals to assume
               these offenders are somehow distinct from child molesters (i.e.,
               ‘hands-on’ abusers). This assumption, in fact, is a key reason why
               recent years have seen an increase in judicial sentences that fall
               below sentencing guidelines (United States Sentencing
               Commission, 2012), a trend that may be attributable to an
               impression that the rate of ‘crossover’ between child pornography
               collection and hands-on abuse is low (Eke & Seto, 2011; Endrass
               et al., 2009; Seto, Hanson, & Babchishin, 2011).

               The logic of this conceptual view is somewhat befuddling. It
               ignores the observation that individuals who molest children and
               those who download and masturbate to child pornographic images
               share a primary motivational pathway - both are sexually aroused
               by minors (Seto et al., 2006). It therefore should come as no
               surprise that offenders whose sexual fantasies and urges involve
               children are able to derive pleasure and gratify their deviant
               impulses through a variety of means, and it suggests that
               significant ‘crossover’ may exist between these crimes.

               Although some research (Elliott, Beech, Mandeville-Norden, &
               Hayes, 2009; Howitt & Sheldon, 2007; Webb, Craissati, & Keen,
               2007) has shown differences between groups of ‘online’ and
               ‘offline’ offenders, most is limited by an important assumption;


                                                18
           Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 19 of 40. PageID #: 130



                   that is, an individual is a hands-off offender simply because
                   official records do not reflect contact sexual offending. This
                   assumption appears unwise, given the base rates for detecting
                   sexual abuse are extraordinarily low, the finding that most victims
                   of abuse never report their victimization to law enforcement, and
                   the low percentage of arrests leading to convictions (Centers for
                   Disease Control and Prevention, 2010; National Centers for Policy
                   Analysis, 1999; US Department of Justice, 2010, 2012).
                   Researchers should never assume an offender has not committed a
                   hands-on crime merely because his or her criminal record does not
                   reflect such a charge or conviction. 15

            This study goes on to describe its own processes as well as results. The study was

comprised of 127 persons under investigation for the possession, receipt, or distribution of child

pornography who agreed to take a polygraph examination regarding their hands-on activity.16

These individuals had no known history of hands-on offending.17 Six individuals (4.7%)

admitted to sexually abusing at least one child prior to the polygraph.18 However, during the

polygraph procedures, an additional 67 individuals (52.8%) of the study sample provided

disclosures about hands-on abuse they had perpetrated. That means a total of 57.7% of the

sample admitted to previously undetected hands-on sexual offenses.19 For children and judges,

that percentage gives worse odds than a coin-toss. Even more shocking is the total number of

hands-on victims for these 73 individuals: 282 children, nearly four per offender.20




15
  M.L. Bourke, et. al., “The use of tactical polygraph with sex offenders,” Journal of Sexual
Aggression (2014), p. 5-6 (emphasis added).
16
     Id. at 8.
17
     Id.
18
     Id.
19
     Id.
20
     Id. at 9, Table I.

                                                   19
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 20 of 40. PageID #: 131



       This study is important because it supports the results of prior studies, i.e., that child

pornographers have high rates (as high as 85%) of previously unreported sexual offenses against

children.21 This should come as little surprise, as other studies that relied solely upon prior

official reports (arrests or convictions) showed a 20-28% association between child pornography

offenses and contact sex offenses.22 Despite these peer-reviewed studies that support lengthy

sentences, some courts continue to view these offenders as simple voyeurs of relatively low risk,

cowing to the hyperbolic and distinctly un-empirical criticisms of the § 2G2.2 guideline, using

those criticisms as the sole basis for variance.

       The United States does not ask the Court to use the Bourke study, or any of the studies

discussed, as proof of uncharged crimes. However, the United States does ask the Court to




21
   Michael L. Bourke & Andres E. Hernandez, “The ‘Butner Study’ Redux: A Report on the
Incidence of Hands-On Child Victimization by Child Pornography Offenders,” 24 Journal of
Family Violence 183 (2009) (study of 155 federal child pornography offenders in the United
States who participated in the residential sex offender treatment program at FCI Butner from
2002–05; finding that official records, including the offenders’ presentence reports in their child
pornography cases, revealed that 26% had previously committed a contact sex offense, yet
finding that “self reports” of the offenders in therapy revealed that 85% had committed prior
“hands on” sex offenses)(emphasis added); see also The Report, Ch. 7, p. 173 (“The six self-
report studies taken together reported a rate of 55 percent.”).
22
   Janis Wolak et al., “Child Pornography Possessors: Trends in Offender and Case
Characteristics,” 23 Sexual Abuse: A Journal of Research & Treatment 22, 33–34 (2011)
(finding, based on 2006 data from surveys of approximately 5,000 law enforcement officials
throughout the United States, that 21% of cases that began with investigations of child
pornography possession “detected offenders who had either committed concurrent sexual abuse
[offenses] or been arrested in the past for such crimes”); Richard Wollert et al., “Federal Internet
Child Pornography Offenders — Limited Offense Histories and Low Recidivism Rates,” in The
Sex Offender: Current Trends in Policy & Treatment Practice Vol. VII (Barbara K. Schwartz
ed., 2011) (based on a study of 72 federal child pornography offenders in the United States who
were treated by the authors during the past decade, the authors found that 20, or 28%, had prior
convictions for a contact or non-contact sexual offense, including a prior child pornography
offense).



                                                   20
        Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 21 of 40. PageID #: 132



consider that these studies highlight the seriousness of the offense, as well as the rightness of

Congress’s intervention. These studies support the guideline, and indicate that lengthy and

substantial sentences for child pornography offenders are appropriate. As a district court in the

Tenth Circuit recently observed, regarding one of the predecessors to the Bourke study:

                    The Butner Study Redux has some purpose, however. When
                    defendants come to Court and ask the Court to make some
                    Kimbrough v. United States variance, and argue that the guideline
                    range is too harsh, the Court is inclined to reject such arguments,
                    based in part on the Butner Study Redux and other standards. At
                    the present time, the studies indicate a strong correlation between
                    looking and touching in the past for many defendants, regardless
                    whether the correlation is eighty-five percent or fifty-five percent.
                    This correlation is disturbing. As long as the strong correlation
                    remains unrefuted, there is no reason to have a substantive
                    disagreement with the guideline range.23

The Crisman court went on to observe:

                    Congress, as the democratic branch, and the Commission, trying to
                    express Congressional intent, has expressed this intuition with
                    harsh sentences, in part to protect the public. The federal courts
                    should be hesitant to disagree with this democratic expression by
                    varying because of its own view of what sentences are needed to
                    protect the public. If the Butner Study Redux turns out to be
                    accurate, or even close to accurate, then lay people's intuition that
                    people who engage in the socially deviant behavior of child
                    pornography may engage in other socially deviant behavior may be
                    right all along.24

The Crisman court did not have the benefit of the 2014 Bourke study. The Crisman court also

did not have the benefit of yet another much more recent study by DeLisi, et al, involving federal

sex offenders.25




23
  United States v. Crisman, 39 F.Supp.3d 1189, 1255-1256 (D.N.M. July 22, 2014) (emphasis
added).
24
     Id. at 1256.
25
     Matt DeLisi, et al., (2016),"The dark figure of sexual offending: new evidence from federal

                                                     21
           Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 22 of 40. PageID #: 133



            The 2016 DeLisi study revealed that non-contact sex offenders, such as those convicted

of possession of child pornography, are very likely to have a history of contact sexual

offending.26 This study involved 119 federal sex offenders from 2010-2015, for which 69%

reported a contact sex offense during polygraph examination, divulging 397 victims.27 Of the

119 participants, 57 had been convicted of only possession or receipt of child pornography.28

More than half of the offenders in the highest number-of-victims category (10 or more) had been

convicted of possessing or receiving child pornography.29 The two most prolific offenders –

with 22 and 24 victims – were child pornography offenders.30 The study concluded “the current

analyses indicate that child pornography offenders are significantly more severe than their instant

conviction offense indicates. More often than not, they are contact sexual abusers.” 31

            These two studies show that “lay people’s intuition” and Congress has been right all

along. These studies show that Congressional “meddling” in the § 2G2.2 guideline was justified.

These studies demonstrate that earlier judicial reliance upon the Stabenow mythology was

unfortunately misplaced. Judicial variances downward, based solely upon a “policy

disagreement” with the formulation of the § 2G2.2 guideline, are unsupportable if not

irresponsible. These studies demonstrate that continued entertainment of the mythology




sex offenders," Journal of Criminal Psychology, Vol. 6, Iss. 1, pp. 3 – 15.
26
     Id. at 11.
27
     Id. at 5, 7.
28
     Id. at 6.
29
     Id. at 7, 11.
30
     Id. at 11.
31
     Id.

                                                   22
           Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 23 of 40. PageID #: 134



propounded by the Stabenow op-ed piece only inures benefit to a uniquely homogenous offender

group (white and male), which does not promote respect for the law.

            On this last point, it is important to note that the arguments against the § 2G2.2 guideline

have been co-opted from Kimbrough.32 In Kimbrough, the Supreme Court expressly

contemplated the racially disparate treatment of African-American defendants in the

“crack/powder cocaine 100/1 ratio” context.33 As the Supreme Court observed, because 85% of

crack offenses in federal court were African-American, there was a widely held perception that it

promotes unwarranted disparity based on race.34 The Supreme Court relied upon empirical

research showing the dangers of crack were overstated.35

            In the child pornography context, however, the Kimbrough argument has been turned on

its head. Despite empirical, peer-reviewed studies showing that these offenders are more

dangerous than perceived, district courts continue to understate that danger by varying at an

unusually high rate to the benefit of an offender group that is more than 80% white and male.36

While the United States does not advance a “reverse Kimbrough” argument, the United States

argues against this Court finding the defendant’s arguments as “quite forceful” or that they “may

be correct.”37 In light of newer research, this Court should reject any Stabenow-type arguments



32
     Appellant’s Brief, p. 4, citing Kimbrough v. United States, 552 U.S. 85 (2007).
33
     Kimbrough v. United States, 552 U.S. 85, 98 (2007).
34
     Id.
35
     Id. at 97-98.
36
   The Report, Chapter 12, p. 317 (noting that, for FY 2011, “within range” sentences occurred in
only 32.7% of cases under § 2G2.2, meaning two-thirds received a below-range sentence.); see
also United States Sentencing Commission, Sourcebook of Federal Sentencing Statistics, Table
28 (only 442 of 1557 (28%) of offenders with a primary § 2G2.2 guideline received a “within
range” sentence in FY 2015).
37
     United States v. Regan, 627 F.3d 1348 (10th Cir. 2010) (observing Stabenow-type arguments

                                                     23
        Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 24 of 40. PageID #: 135



as incorrect, non-material, and frivolous, and that further reliance upon them would “seriously

affects the fairness, integrity, or public reputation of judicial proceedings” in a negative

manner.38 With the benefit of more recent, empirical, peer-reviewed studies referenced above,

this Court should affirmatively disapprove of this type of argument.

III.      SENTENCING GUIDELINES COMPUTATION

          A.     DEFENDANT QUALIFIES FOR ALL SENTENCING ENHANCEMENTS
                 LISTED IN THE PSR, AND HIS TOTAL ADJUSTED OFFENSE LEVEL
                 SHOULD THEREFORE BE 37.

          Nestor argues that this Court should disregard several child pornography Guideline

enhancements because they appear in most child pornography prosecutions. This argument

ignores the fact that the Sentencing Commission deliberately set the base offense level at 22,

purposefully leaving room for frequently applied enhancements in child pornography cases:

                 The Commission determined that a base offense level of level 22 is
                 appropriate for trafficking offenses because, when combined with
                 several specific offense characteristics which are expected to apply
                 in almost every case (e.g., use of a computer, material involving
                 children under 12 years of age, number of images), the mandatory
                 minimum of 60 months’ imprisonment will be reached or exceeded
                 in almost every case by the Chapter Two calculations.

U.S.S.G. App. C, Amendment 664, pp. 58-59 (emphasis added). As the Commission clearly

stated, they set the base offense level at 22, contemplating that almost every case would have an

enhancement for use of a computer, material involving children under 12 years of age, and




were “quite forceful” in dicta); United States v. Grigsby, 749 F.3d 908, 911 (10th Cir. 2014)
(commenting that “defendant may be correct when he says the child pornography production
guideline, § 2G2.1, suffers from the same apparent defect as the distribution guideline, §
2G2.2.”).
38
     United States v. Ruiz-Terrazas, 477 F.3d 1196, 1199 (10th Cir. 2007).



                                                 24
       Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 25 of 40. PageID #: 136



number of images. These enhancements were mandated by Congress, so the Commission

effectively built them into the base offense level by setting the base offense level lower than they

normally would have for an offense carrying a mandatory minimum five-year sentence.

        The government submits that Defendant qualifies for all of the following sentencing

enhancements. With his total offense level being 37, the final adjusted offense level is 34 after

accounting for his Acceptance of Responsibility. (R. 17: PSR, PageID 62-63). Additional

explanation is provided where necessary.

     “Pursuant to §2G2.2(b)(2), if the material involved a prepubescent minor or a minor
      who had not attained the age of 12, increase by 2 levels.” Id., at p. 6, ¶ 23.
      Nestor possessed and distributed sexually explicit images that included babies and
   toddlers.

       “Pursuant to §2G2.2(b)(3)(F), if the defendant knowingly engaged in distribution,
        increase by 2 levels.” Id., at p. 6, ¶ 24.
        Nestor admitted to using the app “Meet24”to access other individuals with interest in
child pornography and that most of the people he chatted with on the app were into child
pornography. Moreover, Nestor engaged in a very graphic conversation with the UC involving
sex with prepubescent minors followed by the dissemination of child pornography images and
links to Dropbox folders full of child pornography images and videos. Therefore, Nestor
qualifies for the distribution enhancement.

      “Pursuant to §2G2.2(b)(4), if the offense involved material that portrays (A) sadistic
       or masochistic conduct or other depictions of violence; or (B) sexual abuse or
       exploitation of an infant or toddler, increase by 4 levels.” Id., at p. 6 ¶ 25.
       Nestor possessed and distributed sexually explicit images that included a video of an
adult male vaginally raping a toddler female, and an image of a prepubescent female wearing a
mask with her wrists bound while being forced to engage in oral sex with an adult male.

        “Pursuant to §2G2.2(b)(6), if the offense involved the use of a computer or an
        interactive computer service for the possession, transmission, receipt, or distribution
        of the material, or for accessing with intent to view the material, increase by 2
        levels.” Id. at p. 6 ¶ 26.

        Nestor used a smartphone to commit the instant offenses, which qualifies under the
definition of a computer. The use of computer penalty was enacted to curb the explosion of child
pornography on the internet; the fact that internet pornography is so pernicious is not a basis to
reduce penalties. Indeed, there is no other area of criminal law where, when severe crime
become more common, the penalties are reduced. Therefore, this Court should impose a two
level enhancement for the use of a computer.

                                                25
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 26 of 40. PageID #: 137



        When penalties for child pornography were first established, they were directed to the
receipt and distribution of child pornography via the mails. By the mid 1980=s, law enforcement
could confidently assert that it had the resources to address the distribution of child pornography
and believed it to be on the decline. Pornography distribution over the internet, however,
emerged as its primary concern. S. Rep. 99-537 at 44; H.R. Rep. 99-910 at 4-5; see also United
States v. Williams, 553 U.S. 285, 306 (2008) (Achild pornography harms and debases the most
defenseless of our citizens. Both the State and Federal Governments have sought to suppress it
for many years, only to find it proliferating through the new medium of the Internet.@).
In 1995, Congress observed this emerging trend, finding Athat as the use of computers and the
use of electronic communications increase for people in business and personal use, it has,
unfortunately, also increased for criminal use, including the sale of pornographic materials.@ 141
Cong.Rec. H4122-01 at H4123. As a result, Congress sought not only to toughen penalties for
child pornography and child exploitation, but also to address the impact of the rise of internet
usage on these crimes. Id. It therefore enacted the Sex Crimes Against Children Prevention Act
of 1995 (SCACPA), Pub. L. 104-71, directing the Sentencing Commission to raise the Base
Offense Level and to add an enhancement in cases under 18 U.S.C. ' 2251(c)(1)(A) or
' 2252(a)(1)-(3) where a computer was used to Atransmit the notice of@ or Atransport or ship@ the
images. H.R. REP. 104-90. Congress provided ample justification for application of the
enhancement not only to distribution, but also to receipt and possession. While the Commission
has subsequently suggested further refinements to the application of this minor enhancement,
based on the greater impact of a large-scale distributor of pornography versus someone who
downloaded pornography for his own use, Congress provided reasonable justification for
applying the enhancement to any use of a computer, particularly emphasizing the difficulty of
detecting consumption of child pornography.39


       39
            The House Judiciary Committee Report on SCACPA found that computer
transmission of child pornography presented a threat to children: ADistributing child pornography
through computers is particularly harmful because it can reach an almost limitless audience.
Because of its wide dissemination and instantaneous transmission, computer-assisted trafficking
is also more difficult for law enforcement officials to investigate and prosecute.@ H.R. Rep. 104-
90. Furthermore, the use of a computer for transmission increases the likelihood that children
may see the images and that Apedophiles may use a child=s fascination with computer technology
as a lure to drag children into sexual relationships.@ Id. Although these rationales apply to
possession as well as distribution of pornography, the initial legislation proposed in the House
only applied the enhancement for use of a computer to distribution.

       Senators Grassley, Hatch, Thurmond, Thompson and Roth offered Amendment 595 to
H.R. 1240, which included application of the enhancement for use of a computer to possession.
141 Cong. Rec. S5509-12, S5519-02. Senator Grassley specifically spoke about the need to
make penalties for various violations of child pornography statutes stronger when a computer
was used, whether for distribution or for possession:

       Computers are now the preferred business forum for child pornographers. Due to
       modern technology, predatory pedophiles sell, purchase and swap the most vile
       depictions of children engaged in the most outrageous types of sexual conduct.

                                                26
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 27 of 40. PageID #: 138



Moreover, the harms cause by the use of computers to commit this offense only increased in the
next decade. A bipartisan staff report of the House Committee on Energy and Commerce
recently emphasized that, as the market for child pornography had exploded in the past 15 years
through the Internet, and technology has enabled the exchange of greater number of images,
child pornography has been increasing vastly in amount, and depictions are of younger children
and more violent.40
The enhancement is now extremely common because the harm caused by the use of the
computer in extremely common; use of a computer is not, however, any less pernicious than it
was when Congress and the Commission first raised the possibility of an enhancement. Instead,
use of a computer is properly penalized more significantly that receipt or distribution by mail
because of the far greater accessibility and spread of the images, as well as the vastly greater
difficulty law enforcement had in detecting and stopping such crimes.
     Pursuant to §2G2.2(b)(7), if the offense involved 600 images or more, increase by 5
        levels. Id. at p. 6 ¶ 27.
        Nestor sent a Cloud.mail link to the undercover that contained 217 videos that
predominantly qualified as child pornography. He also sent a link to a Dropbox account that
contained 60 videos and 25 image files that included child pornography. In addition, Nestor’s
cellphone contained 14 videos and 806 images of child pornography. Therefore, the offense
involved more than 600 images resulting in the 5 level enhancement.



       Simply put, child pornography on computers is dangerous and must be stopped. In
       the past, whenever State or Federal law enforcement agents arrested a child
       pornographer, or ring of child pornographers, they seized and then destroyed the
       child pornography. This kept child pornography out of the hands of child
       molesters and preserved the privacy of the children who had been so callously
       exploited. But now, because of digital computer technology, it is nearly
       impossible to actually destroy child pornography. That means there will be more
       child pornography for child molesters and less privacy for abused children. We in
       Congress must do something. H.R. 1240 and the Grassley-Hatch-Thurmond
       amendment would discourage child pornographers from using computers to trade
       in child pornography. And when the U.S. Sentencing Commission reports to us
       this fall on how computer child pornographers are being punished, I will take a
       close look to see if there is anything the Senate can do to provide even more
       protection to children.

141 Cong. Rec. S5509-02. The amended bill passed with unanimous consent in the Senate and
then was sent back to the House. There, Rep. Schumer explained that the Senate amendment
better reflects the House=s original intent: Athis bill strengthens the punishment for sexual crimes
involving children . . . . On behalf of the Crime Subcommittee, I am satisfied that the changes
made in the other body actually strengthen the bill and I have no objection to them.@ 141 Cong.
Rec. H14319-02.
       40
        See January 2007 bipartisan staff report of the House Committee on Energy and
Commerce, ASexual Exploitation of Children over the Internet,@109th Congress, 2nd Session.


                                                 27
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 28 of 40. PageID #: 139



       B.      UNITED STATES V. HAVIS DOES NOT APPLY TO U.S.S.G. 2G2.2(b)(7)
               COMMENTARY.

       The defendant’s reliance on United States v. Havis, 927 F.3d 382 (6th Cir. 2019), to

discredit the Sentencing Commissions’ commentary for U.S.S.C. §2G2.2(b)(7) is misplaced.41

In Havis, the issue before the Sixth Circuit was the Sentencing Commissions commentary to the

career offender enhancement under § 4B1.2(b) which added attempt crimes to the definition of

“controlled substance offense” when the text of the guideline itself “makes clear that attempt

crimes do not qualify as controlled substance offenses.” Havis, at 387. The Sixth Circuit held

this particular Guideline commentary for the career offender enhancement was not binding on

the court as “[c]ommentary binds courts only ‘if the guideline which the commentary interprets

will bear the construction.’ ” Havis, at 386 (quoting Stinson v. United States, 508 U.S. 36, 46,

113 S.Ct. 1913 (1993)). This is because the Sentencing Commission’s commentary “serves only

to interpret the Guidelines’ text, not to replace or modify it.” Id. at 386 (emphasis in original).

       Havis addressed a guideline section that is fundamentally different from the one at issue

here. Whereas the guideline commentary there effectively sought to add offenses that were not

listed in the guideline text, the commentary here merely interprets a term in the existing text of

the guideline. Application Note 6(A) defines the term “images” and 6(B)(ii) describes how to

determine the number of images when the file is a video or movie:

               (B) Determining the number of images.- For purposes of
               determining the number of images under subsection (b)(7):

               (i) Each photograph, picture, computer or computer generated
               image, or any similar visual depiction shall be considered to be one
               image. If the number of images substantially underrepresents the



41
  Nestor fails to note that even without the application of the 75:1 ratio for videos, the five-level
enhancement for more than 600 images applies.

                                                 28
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 29 of 40. PageID #: 140



                number of minors depicted, an upward departure may be
                warranted.

                (ii) Each video, video-clip, movie, or similar visual depiction shall
                be considered to have 75 images. If the lenghth of the visual
                depiction is substantially more than 5 minutes, an upward
                departure may be warranted.

        Unlike the addition of a new offense applicable to the career offender enhancement in

Havis, this is an interpretation the Guideline provision will bear as is does not add to a list or

definition given in the text of the guideline. See United States v. Buchanan, 933 F.3d 501, 514

FN2 (6th Cir. 2019) (Explaining that under Havis, application note 2 to § 4B1. is binding on

courts as it “explains the meaning of ‘engaged in as a livelihood’ in a way that the text of the

Guidelines provision will bear, rather than adding to a list or definition given in the text of the

Guidelines provision.”)

        As the Havis court itself recognized, binding precedent permits, and even requires,

sentencing courts to consider guideline commentary when calculating a defendant’s advisory

guideline range. Havis, 907 F.3d at 442; Stinson, 508 U.S. at 47 (where guideline commentary

“does not run afoul of the Constitution or a federal statute, and is not ‘plainly erroneous or

inconsistent’ with” the guideline it interprets, it is a “binding interpretation” for the courts);

United States v. Hernandez–Fierros, 453 F.3d 309, 313 (6th Cir. 2006) (application notes to

guidelines are to be given “controlling weight”); United States v. Jarman, 144 F.3d 912, 914 (6th

Cir. 1998) (same); United States v. Schwartz, 408 F. App'x 868, 871 (6th Cir. 2010) (“As part of

the commentary, application notes are likewise given controlling weight.”). And that is so even

if the amendment departs from “prior judicial construction.” Stinson, 507 U.S. at 46.

        Here, the Application Note defining “images” clarifies how images are to be counted for

purposes of § 2G2.2(b)(7). It is obvious that a video or movie depicting the sexual exploitation



                                                  29
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 30 of 40. PageID #: 141



of a child, with action and sound, should count for more than a still image of a child being

sexually exploited. Therefore, Application Note 6(A) clarifies the interpretation of images found

in § 2G2.2 itself by clarifying how images are calculated in a manner consistent with the ratio of

frames per second in a movie.

                Whether digital or old-school film, video is a series of still images
                that, when viewed in order at a certain speed, give the appearance
                of motion. Frame rate is the speed at which those images are
                shown and it’s usually expressed as “frames per second,” or FPS.
                Each image represents a frame, so if a video is captured and played
                back at 24fps, that means each second of video shows 24 distinct
                still images.

                For example, movies are usually displayed at 24fps, since this
                frame rate is similar to how we see the world, and creates a very
                cinematic look. Video that’s broadcast live or video with a lot of
                motion, such as a sporting event or video game recording, will
                often have a higher frame rate, as there’s a lot happening at once
                and a higher frame rate keeps the motion smooth and the details
                crisp.42

        A ratio of 75 images per video seems like quite a bargain considering the minimum

industry standard of 25 frames per second. Nevertheless, the Commentary at issue here (that

gives guidance on how to determine the number of images in a video clip) is not ‘plainly

erroneous or inconsistent’ with” the guideline it interprets. Therefore, it is a “binding

interpretation” for this court.

IV.     APPLICATION OF § 3553(A) FACTORS

        A.      NATURE AND CIRCUMSTANCES OF THE OFFENSE

        The Government refers to the Statement of Facts section herein and Defendant’s PSR for

descriptions of the nature and circumstances of the offenses in the case at bar.



42
  “Frame Rate: A Beginner’s Guide”, available at TechSmith.com/blog/frame-rate-beginners-
guide/

                                                 30
Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 31 of 40. PageID #: 142



  B.      HISTORY AND CHARACTERISTICS OF THE DEFENDANT

  Defendant Nestor reports                            .



                                               .



. The research does not support this claim.




                                                                           ,



                                          31
Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 32 of 40. PageID #: 143




                                  32
Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 33 of 40. PageID #: 144



 Nestor also reports




 First and foremost,




                                  33
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 34 of 40. PageID #: 145



       C.      NEED FOR THE SENTENCE IMPOSED TO REFLECT SERIOUSNESS OF
               OFFENSE, PROMOTE RESPECT FOR THE LAW, AND PROVIDE JUST
               PUNISHMENT

       Nestor was not a passive observer or downloader of child pornography on the internet.

He was conniving and graphic in his conversations. Nestor initially responded to the profile of a

13 year-old girl then thought he was talking to another deviant interested in having sex with

children so he goaded and encouraged the UC to sexually exploit a child. That type of

conversation encourages the digital capture of the rape of children for others to enjoy. Also,

Nestor’s offense conduct was clearly not limited to his exchange with the UC. Nestor had

amassed quite a collection of images and videos on his phone and had access to a trove of images

and videos stored in Dropbox and Cloud. This didn’t happen overnight.

       In Bistline, the Sixth Circuit noted a reasonable sentence must reflect the seriousness of

the offense or provide for any general or specific deterrence. United States v. Bistline, 665 F.3d

767-68 (6th Cir. 2012). A sentence at or near the mandatory minimum would offend the

seriousness of the offense and the impact on its victims. Congress has plainly indicated “[e]very

instance of viewing images of child pornography represents a . . . repetition of their abuse.” 18

U.S.C. § 2251 (Historical and Statutory Notes: Child Pornography Prevention of 2006, Pub. L.

No. 109-248, Title V, § 501, July 27, 2006, 120 Stat. 587, 623 (2006)). The words of Congress

and many courts echo the victims themselves. For many victims, the downloading of images is

just as traumatic as the initial act of abuse. These victims express embarrassment of being

depicted in these extremely vulnerable situations. They also express fear of being watched and

subsequently recognized by people like Nestor who fixate on videos and images of them.




                                                34
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 35 of 40. PageID #: 146



       Defendant committed child exploitation offenses in the comfort and privacy of his own

home, and he alone is responsible for his actions and the impact they have had on the children

depicted in those images.

       D.      NEED FOR SENTENCE TO AFFORD ADEQUATE DETERRENCE

       Congress, the Supreme Court, and the Sentencing Commission believe general

deterrence is a very important factor when considering an appropriate sentence. United States v.

Irey, 612 F.3d 1160, 1206 (citing United States v. Ferber, 458 U.S. 747, 760 (1982) (The most

expeditious if not the only practical method of law enforcement may be to dry up the market for

[child pornography] by imposing severe criminal penalties on persons selling, advertising, or

otherwise promoting the product); Osbourne v. Ohio, 495 U.S. 102, 109-10 (1990) (It is also

surely reasonable for the State to conclude that it will decrease the production of child

pornography if it penalizes those who possess and view the product, thereby decreasing

demand); United States v. Goff, 501 F.3d 250, 261 (3rd Cir. 2007) (Deterring the production of

child pornography and protecting the children who are victimized by it are factors that should

have been given significant weight at sentencing.); United States v. Barevich, 445 F.3d 956, 959

(7th Cir. 2006) (The avenue Congress has chosen to weaken the child pornography industry is to

punish those who traffic in it. Transporting and receiving child pornography increases market

demand. The greater concern under the Guidelines is for the welfare of these exploited

children.). In United States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007), the court opined:

       Young children were raped in order to enable the production of the pornography
       that the defendant both downloaded and uploaded, consumed himself and
       disseminated to others. The greater the customer demand for child pornography,
       the more that will be produced. Sentences influence behavior, or so at least
       Congress thought when in 18 U.S.C. § 3553(a) it made deterrence a statutory
       sentencing factor. The logic of deterrence suggests that the lighter the punishment
       for downloading and uploading child pornography, the greater the customer
       demand for it and so more will be produced.


                                                 35
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 36 of 40. PageID #: 147




        In fact, the Bistline Court reversed a district court that failed to see any importance in

general deterrence. See United States v. Bistline, 665 F.3d 758, 767 (6th Cir. 2012). The district

court stated, “general deterrence . . . will have little [if] anything to do with this particular case.”

Id. The Sixth Circuit found “that [the district court’s] statement is inexplicable, and in any event

conflicts with our statement that ‘general deterrence is crucial in the child pornography

context[.]’” Id. (citing United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010)).

        Despite the fact that Nestor and others who have an overwhelming desire for young

children may not be deterred even if the sentence for the crimes was life, it is also true that

others would certainly not be deterred if Nestor received a low sentence. These offenders do talk

to each other via the Internet and they are concerned enough about law enforcement that they

encrypt their hard drives, seek foreign websites, and use anonymous phone apps in an effort to

prevent detection. There is much to be gained by a significant sentence—increased safety for

our children.

V.      MONETARY PENALTIES

        A.      FINE

        The Government concedes Nestor does not have the current ability to pay a fine in this

matter and suggests that an analysis of Nestor’ future ability to make money should be directed

toward his special assessment responsibilities.

        B.      18 U.S.C. § 3014 ADDITIONAL SPECIAL ASSESSMENT

        Nestor is also subject to a mandatory $5,000 Additional Special Assessment under 18

U.S.C. § 3014. The statute states, in pertinent part:

                Beginning on the date of enactment of the Justice for Victims of
                Trafficking Act of 2015 and ending on September 30, 2019, in
                addition to the assessment imposed under section 3013, the court


                                                   36
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 37 of 40. PageID #: 148



               shall assess an amount of $5,000 on any non-indigent person or
               entity convicted of an offense under—

               (1) chapter 77 (relating to peonage, slavery, and trafficking in
               persons);

               (2) chapter 109A (relating to sexual abuse);

               (3) chapter 110 (relating to sexual exploitation and other abuse
               of children);

               (4) chapter 117 (relating to transportation for illegal sexual activity
               and related crimes)....

               18 U.S.C. § 3014(a) (emphasis added).

These assessments are deposited in the Domestic Trafficking Victims’ Fund and awarded as

grants or enhanced programming for victims. 18 U.S.C. §§ 3014(c) and (e)(1). Because

Defendant has been convicted of an offense under Chapter 110, the Court must impose this

additional special assessment unless it finds he is unable to pay; however, both Defendant’s

current and future financial status is to be evaluated when making the indigency determination

under § 3014. See United States v. Shepherd, 922 F.3d 753 (6th Cir. 2019). See also United

States v. Janatsch, 722 F. App'x 806, 810-11 (10th Cir. 2018). That is, negative net worth at the

time of sentencing is not dispositive of the issue. United States v. Kelley, 861 F.3d 790, 801-

802 (8th Cir. 2017). If “at some point” a defendant would be able to pay the Additional Special

Assessment, “[t]his ability to earn money in the future preclude[s] a finding of indigence for

purposes of § 3014.” Id.

       This is consistent with a similar finding by another Judge in this District on August 20,

2018 in United States v. Phillip Carl, case number 3:17CR159, in which the defendant was

represented by a Federal Defender’s Office due to a finding of indigency. The Court, relying on

the PSR, found a present inability to pay, but found Carl was part-owner of property and also

young enough that work following release was likely. See also, United States v. Lail, 2018 WL

                                                 37
      Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 38 of 40. PageID #: 149



2771112 (4th Cir. 2018), (imposition of the $5,000 assessment warranted based on future ability

to pay following sale of defendant’s house even though indigent at sentencing, represented by

the Federal Defender, and unable presently to pay); United States v. Rodgers, 711 F. App'x 229,

230 (5th Cir. 2018) (citing United States v. Magnuson, 307 F.3d 333, 335 (5th Cir. 2002)

($5,000 assessment warranted where defendant had title to certain assets and potential

employability sufficient to pay even though PSR found present inability to pay). As the Tenth

Circuit noted, “nothing in the statute precludes an examination of future ability to pay as part of

a holistic assessment of the indigency determination.” United States v. Janatsch, 722 F. App'x

806, 810-11 (10th Cir. 2018). On the contrary, as the Court in that case noted, “[the

defendant]’s going to have plenty of time to pay that off while incarcerated.” Id. at 806, 810-11.

That is precisely the case here. Even in the absence of assets, Defendant will be in prison for at

least the next 5 years, much longer if a Guideline sentence is imposed, and during that time, he

can participate in the IFRP, which affords him the future ability to pay both the fine and

additional special assessment. In fact, the fine will not expire for 20 years from the date of his

release from custody. 18 U.S.C. § 3613(b). In addition, he demonstrates future potential

employability, both in the institution and beyond, with which to make payments. Nestor has

maintained a consistent record of employment in years past and was working two jobs at the

time of his arrest. Consequently, Nestor should be ordered to pay the $5,000 additional special

assessment.

VI.    CONCLUSION

       For these reasons and those to be articulated at the sentencing hearing, the United States

respectfully requests that the Court impose a Guidelines sentence on David Nestor.

                                                      Respectfully submitted,



                                                 38
Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 39 of 40. PageID #: 150



                                       JUSTIN E. HERDMAN
                                       Acting United States Attorney

                                By:    /s/ Carol M. Skutnik
                                       Carol M. Skutnik (OH: 0059704)
                                       Assistant U.S. Attorney
                                       801 West Superior Avenue, Suite 400
                                       Cleveland, Ohio 44113
                                       Tel. No. (216) 622-3785
                                       E-mail: carol.skutnik@usdoj.gov




                                  39
     Case: 5:19-cr-00066-SO Doc #: 24 Filed: 12/05/19 40 of 40. PageID #: 151



                                  CERTIFICATE OF SERVICE

       I certify that on December 4, 2019, copy of the foregoing Government’s Sentencing

Memorandum was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt.




                                                       /s/ Carol M. Skutnik
                                                       Assistant U.S. Attorney




                                                  40
